Citation Nr: 1411105	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that in relevant part denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

Sleep apnea is shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303(a), (d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

As to the claim of entitlement to service connection for obstructive sleep apnea, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service connection 

The Veteran contends he has obstructive sleep apnea as a result of service.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

In August 2009, the Veteran was treated at a VA Medical Center (VAMC).  The Veteran was diagnosed with mild to borderline moderate obstructive sleep apnea.  The evidence therefore establishes the Veteran suffers from a present sleep apnea disability.  

In January 2010, the Veteran's wife submitted a statement reporting the Veteran snored.  Again, in March 2012, she submitted a letter noting the Veteran suffered from snoring problems at least 5 times per week.  She stated that she occasionally had to wake her husband because he would snore, and then suddenly stop breathing.  She further noted that the Veteran had coughing fits while sleeping to "regain air."

The Veteran's friend, who worked together with the Veteran as a Drill Sergeant in service from March 1995 to December 1996, stated he saw and heard the Veteran snoring very loudly.  He reported the Veteran seemed "to hold his breath when he was sleeping."  See March 2012 Statement from C.L.B.

An additional statement was submitted in March 2012 from a friend of the Veteran who worked with him in service from 2001 to 2005.  She stated that while at work, she could hear him snore through the wall, and noticed him sleeping in cars and planes when they travelled together.  She noted the Veteran seemed to stop breathing sometimes when he was snoring.  See March 2012 Statement from A.H.W.

In February 2012, the Veteran provided testimony at a Videoconference Hearing before the undersigned Veterans Law Judge.  There, the Veteran stated that his wife repeatedly told him that beginning in service, he had episodes where he would stop breathing while sleeping.  He testified that his entire family, including his wife, mother, and drill sergeant told him he snored incessantly.  The Veteran noted he did not seek treatment in service, and was not aware of the diagnosis of sleep apnea until he was treated at the VAMC.  He reported that his symptoms of sleep apnea, including snoring and waking up often in the night, began in the early 1990s.  Given the statements given by the Veteran's friends in service, and his wife, as well as the Veteran himself during his hearing, the Board concludes the in-service element of service connection is established.  

All the statements agree that the Veteran suffered from snoring problems and that he periodically stopped breathing while sleeping, during service.  The Board finds that the evidence is, at least, in relative equipoise as to whether there is a nexus, or link, between the current shown disability and service.

It light of the foregoing and resolving the benefit of the doubt in the Veteran's favor, the Board is satisfied that the criteria for entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


